Opinion by
Head, J.,
The plaintiff was the owner of a horse which was permitted to stray upon the cultivated land of the defendant and his tenants or croppers. The stray animal was seized and impounded and notice given to the owner that it would be released upon payment of the damages done by the animal. The plaintiff thereupon issued a writ of replevin and the sheriff took the horse and delivered it to the plaintiff, the owner. If the defendants had suffered any damage by the act of the stray animal, they were justified in impounding it and holding it as security for the payment of the damage caused. When the plaintiff sued out his writ of replevin he was of course required to give a bond which thereafter stood as security in lieu of the animal itself. The case thereafter proceeded to trial and the jury rendered a verdict in favor of the defendant for the sum of two' dollars. Judgment was entered thereon and this appeal followed.
In Young v. Couche, 52 Pa. Superior Ct. 592, we fully expressed the views of this court on the interpretation of the Replevin Act of 1901 and the proper practice and procedure thereunder. The application of what was there said to the facts of this case leads to the conclusion the trial was conducted along correct lines. We advert but for a moment to the assignment of error which complains of the ruling of the trial judge in sustaining an objection to the offer of a certain record. That was the ■ record in the Court of Common Pleas reviewing the judgment of a magistrate brought up by writ of certiorari. To the proceeding in question the present plaintiff was *388no party. There was nothing determined by the action of the court except that what was done by the magistrate and the viewers under the Act of 1807 was wholly coram non judice. It of course could in no way affect the plaintiff who was not a party to it and he was at perfect liberty to begin this action of replevin to recover the possession of his property. Nor was there anything in that record to estop the defendants from availing themselves of their right, afforded by the Act of 1901, to have their damages assessed in this proceeding. The introduction of that record would have tended but to obscure the simple issue on trial and the learned court below was correct in rejecting it. The assignments of error are overruled.
Judgment affirmed.